Citation Nr: 1723071	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-13 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis B and C.

2.  Entitlement to service connection for a respiratory condition, to include emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966 and from May 1966 to May 1970, including two tours of service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for hepatitis B and hepatitis C, chronic prostatitis, and emphysema.  The Veteran filed a notice of disagreement in July 2010.  In April 2012, the RO issued a statement of the case and the Veteran perfect his appeal with a May 2012 VA Form 9.

Shortly thereafter the Veteran was granted service connection for prostate cancer in an August 2012 rating decision.  As this represented a full grant of the benefit sought with regard to the prostate claim, it is no longer before the Board.

In November 2014, the Board remanded this case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The November 2014 Board remand instructions directed that  new VA medical examinations be conducted to address whether the Veteran's hepatitis or emphysema was causally linked to any identified in-service incident.  The directive included that the examiner should discuss the effect of inservice upper respiratory infections and other respiratory complaints, stomach or epigastric pain, and ionizing radiation exposure of the Veteran during service and address his inservice sharing of razors as a basis for the postservice onset of hepatitis B or C.  


The incidents identified were the Veteran's in-service exposure to ionizing radiation from March to April of an unspecified year, his report of chronic or frequent colds in his April 1970 report of medical history (to include December 1964 treatment for an upper respiratory infection), in-service epigastric complaints, and his report during the February 2010 VA examination of sharing razor during service.  

A review of the January 2015 VA examinations does not reflect consideration of this history in either the opinions or the body of the examination.  Indeed, the opinion provided for why the examiner did not think the hepatitis or the respiratory condition was related to service is identical and does not address those facts that the Board's remand explicitly required it to address.  The full extent of the rationale was:  "There is no objective evidence to support Veteran's Hepatitis C or Emphysema originated in service or are otherwise attributable thereto or any incident thereof."  The Board finds that this opinion did not substantially comply with the Board's Remand directives.  As there has not been substantial compliance with the November 2014 Board remand, another remand is necessary.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner other than the examiner who examined him in January 2015, to determine the nature and etiology of his hepatitis B and/or hepatitis C.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must accomplish the following and must include a rationale to support all opinions provided.

Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hepatitis B and/or hepatitis C had onset during the Veteran's active service or were caused by his active service.

In providing this opinion, the examiner must address the Veteran's in-service exposure to ionizing radiation, his documented epigastric complaints in service, and his report of sharing razors during service.  

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

2.  Schedule the Veteran for a VA examination by an examiner other than the one who examined him in January 2015 to determine the nature and etiology of his emphysema.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must accomplish the following and must include a rationale to support all opinions provided.

Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current emphysema had onset during the Veteran's active service or were caused by his active service.

In providing this opinion, the examiner must address the Veteran's in-service exposure to ionizing radiation and his report of chronic or frequent colds during service, to include treatment for upper respiratory infection in December 1964. 

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

3.  Ensure that the examination reports are in compliance with the directives of this Remand.  If the reports are not in compliance, take immediate corrective action.

4.  Then, readjudicate the Veteran's claims of entitlement to service connection for hepatitis and emphysema.  If any of the benefits sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow an appropriate period of time in which to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

